Case 1:20-cv-20338-JEM Document 12 Entered on FLSD Docket 03/03/2020 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 1:20-CV-20338-JEM

Plaintiff:
vs. F

1S2020002470

 

 

 

Defendant:
HOMEAWAY.COM, INC. AND VIAC & CO. INC., D/B/A VIAC LUXURY REAL ESTATE,

For:

Max G. Soren, Esq.
DININ LAW GROUP, P.A.
4200 NW 7th Avenue
Miami, FL 33127

Received by Professional Process Servers on the 21st day of February, 2020 at 9:00 am to be served on VIAC & CO. INC., D/
B/A VIAC LUXURY REAL ESTATE C/O JOHANNA VIAC, DPS, 1604 WASHINGTON AVE., MIAMI BEACH, FL 33139.

|, Alfredo de Andrade, being duly sworn, depose and say that on the 28th day of February, 2020 at 12:00 pm, |:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION and NOTICE AND PETITION FOR
REMOVAL WITH EXHIBIT with the date and hour of service endorsed thereon by me, to: NICOLAS LOPEZ as REAL ESTATE
AGENT for VIAC & CO. INC., D/B/A VIAC LUXURY REAL ESTATE at the address of: 1604 WASHINGTON AVE., MIAMI
BEACH, FL 33139, and informed said person of the contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:

ATTEMPTED ON 02/24/20 @ 4:00 PM AT THE GIVEN ADDRESS: 1604 WASHINGTON AVE., MIAMI BEACH, FL 33139 -
ALBERTO/MARKETING ASSOCIATE/REALTOR ADVISED JOHANNA WAS IN PARIS, AND HE WAS NOT SURE WHEN SHE
WOULD BE RETURNING. SERVED ON 02/28/20 @ 12:00 PM TO NICOLAS LOPEZ/REAL ESTATE AGENT, AS ALBERTO
WAS NOT THERE.

Description of Person Served: Age: 30, Sex: M, Race/Skin Color: WHITE, Height: 5'5, Weight: 160, Hair: BLACK, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and | am a Certified Process Server, appointed by the
Chief Judge, in good standing, in the Eleventh Judicial Circuit of Florida, in which the process was served. Signed in the State
of Florida. "Under penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true."
FS 92.525. Notary not required.

 

 

Alfredo de Andrade
Subscribed and Sworn to before me on the 2nd day of CPS#1747
March, 2020 by the affiant who is personally known to
WZ a, Professional Process Servers
E L : & Investigators, Inc.
a Pe .
NOTARY PUBLIC 1749 N.E. 26th Street, Suite A

Wilton Manors, FL 33305

oP, CONCHITANUNEZ (25%) BOG=ebz8

> Commission # GG 214086
oy Expires May 4, 2022
ee 0% Bonded Thru Budget Notary Services

Our Job Serial Number: FIS-2020002470

eq y ?

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1m
Case 1:20-cv-20338-JEM Document 12 Entered on FLSD Docket 03/03/2020 Page 2 of 2
Case 1:20-cv-20338-JEM Document 8 ; Entered on FLSD Docket 02/20/2020 Page 2 of 2

UNITED STATES DISTRICT COURT? TAIN DESCRIPTION

 

 

FOR THE
SOUTHERN DISTRICT OF FLORIDA
“ina DIVISION
MICHAEL PHELPS, )
)
Plaintiff, )
) Civil Action No. 1:20-cv-20338-JEM cm
. Qe EXWME
HOMEAWAY.COM, INC. and VIAC & CO.) senven: NICO! LAs wa:
INC., d/b/a VIAC LUXURY REAL ESTATE, _ ) pare 2h-ZOZ0 4-42.00,
) DATE 4248 7. TIME 17
Defendants. )
/ ) IS
SUMMONS IN A CIVIL ACTION

Wi Wy GL, 2, 5:5}
To: VIAC & CO. INC., d/b/a VIAC LUXURY REAL ESTATE ‘

c/o Johanna Viac, DPS \ & { Bie \

1604 Washington Ave

Miami Beach, Florida 33139

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose
name and address are: :

Max G. Soren, Esq.

Dinin Law Group, P.A.

4200 NW 7 Avenue

Miami, Florida 33127

Telephone: (786) 431-1333

E-mail: inbox@dininlawgroup.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Angela E. Noble
CLE. COURT

Date. FEB 20 2020

 

 

 

/ Kw Signature of Clerk or Deputy Clerk

i 9
anes

iy ne S as aoe ces .
“e, Cc > OUTH RS
¥64y, OF FLORIO

“a HO

af
